DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a second cladding layer having a relative refractive index difference in a range from -0.20% to -0.25%. However, the drawings (figs. 1 and 2) and specification (tables 1 and 2) teach a range from -0.20% to 0.25%. Although the specification recites on page 4 a range from -0.20% to -0.25% examiner believes this to be a typographical error as if it were correct the range would read -0.25% to -0.20%.
For examining purposes examiner shall interpret the range to be from -0.20% to 0.25%.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3, 5 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, 15, and 18 of copending Application No. 2022/0050244 A1 (17/420,291). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims anticipate the claimed structures and ranges as follow:
Claim 1 is anticipated by claim 1 of ‘244.
Claim 3 is anticipated by claim 12 of ‘244.
Claim 5 is anticipated by claim 14 and 15.
Claim 10 is anticipated by claim 18 of ‘244.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sillard et al. (U.S. PG Pub. # 2010/0189400 A1).

	In Re claim 1, ‘400 teaches a low-dispersion single-mode fiber, comprising a core layer (core, par. 0025) and a cladding (par. 0025), wherein the core layer has a relative refractive index difference Al in a range from 0.30% to 0.65% (0.42 to 0.52%) and a radius R1 in a range from 2.5 microns to 4.5 microns (par. 0031), and the cladding is divided into three cladding layers and one outer cladding from inside to outside, wherein a first cladding layer covers the core layer, and has a relative refractive index difference delta2 in a range from -0.70% to -0.30% (par., 0032, -.3% to .1%) and a radius R2 in a range from 4.5 pm to 7.5 microns (par. 0032); a second cladding layer covers the first cladding layer, and has a relative refractive index difference delta3 in a range from -0.20% to 0.25% (par. 0033, 0.10 to 0.5%) and a radius R3 in a range from 7.0 microns to 12.0 microns (par. 0033); a third cladding layer covers the second cladding layer, and has a relative refractive index difference delta4 in a range from -0.60% to 0.00% (par. 0034, -0.1%) and a radius  in a range from 10.0 microns to 20.0 microns (par. 0034); and the outer cladding covers the third cladding layer, and is a layer made of pure silicon dioxide glass (par. 0029).

	In Re claim 3, ‘400 teaches wherein the fiber has a cable cutoff wavelength smaller than 1260 nm (abstract, par. 0017).



	In Re claims 4 – 7 and 9, as stated in MPEP §2114, “[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As such, while the functional language limitations are not ignored, such limitations are not given patentable weight, and the claimed limitations are anticipated if a prior art apparatus is capable of performing the claimed function.  MPEP §2114. Claims 4 – 7 and 9 contains a functional limitation:
wherein the fiber has a dispersion coefficient in a range from 0.0 ps/nm/km to -18 ps/nm/km at a wavelength of 1260 nm; 
wherein the fiber has a dispersion coefficient smaller than or equal to 3.5 ps/nm/km at a wavelength of 1380 nm; 
wherein the fiber has a dispersion coefficient smaller than or equal to 10.0 ps/nm/km at a wavelength of 1460 nm; 
wherein the fiber has attenuation smaller than or equal to 0.80 dB/km at a waveband ranging from 1260 nm to 1460 nm; 

Since the disclosed apparatus of ‘400 is fully capable of performing the recited function, and contains all recited structural elements, the claim rejection based on ‘400 is proper.
In addition, it is respectfully noted that it would be improper to import specific structural limitations (which are not actually claimed and recited in the claims) from the specification into the claims when interpreting functional language limitations.  See MPEP §2111.  Thus, the pending claims will be given their broadest reasonable interpretation consistent with the specification, without importing limitations from the specification into the claims.

In Re claim 10, the patentability of an apparatus depends only on the claimed structural limitations.  ‘400 teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the ‘400 device does not possess these functional characteristics.  See MPEP 2112.01.
 
Conclusion
Analagous art, Frigerio et al. (U.S. PG Pub. # 2013/0272670 A1), teaches a similar optical fiber to the instant application but fails to teach the claimed first cladding layer relative refractive index difference (DELTA 2) range.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874